MELLONYARIAIL, RMR, CRR, CBC
                       Official Court Reporter ♦ 431st District Court
                                                                                     FILED IN
                                                                              2nd COURT OF APPEALS
                                                                               FORT WORTH, TEXAS
                                                                             04/17/2015 12:33:59 PM
                                                                                   DEBRA SPISAK
                                                                                      Clerk
April 17, 2015


Re:       Court of Appeals No. 02-15-00119-CV
          City of Carrollton, Texas
          v.
          Milan Hamrla, Petra Chudejova, Michael and Laura Brewer and Dalia Chavarria

I, Mellony Ariail, Official Court Reporter for the 431st District Court, am unable to file the
reporter’s record in the above styled case for the following reason(s):

[     ]      Appellant has not submitted a request for preparation and/or a written
             designation for the record.

[X]          Appellant has made payment arrangements, but I have not yet received payment.

[     ]      Appellant has only made a partial payment for the record.

[     ]      Appellant has made required payment and has filed a written designation, but due
             to my case load, I have been unable to complete the record.

[X]          Other, as specified herein: The Reporter’s Record in this case is very technical and
             I will need at least 10 days to complete and file the record after payment is
             received.


Sincerely,
/s/ Mellony K. Ariail, CSR No. 3729




                             1450 E. McKinney Street, Denton, Texas 76209
                                940.349.4372 (office) ◊ 940.349.5373 (fax)
                                 mellony.ariail@dentoncounty.com